Citation Nr: 1549553	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  09-37 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis in the right shoulder, to include as due to chemical and toxic herbicide exposure as well as secondary to gout.

2.  Entitlement to service connection for a low back disorder, to include as due to chemical and toxic herbicide exposure as well as secondary to gout.

3.  Entitlement to service connection for gout, characterized by joint symptomatology in the feet, to include as due to chemical and toxic herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the January 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A hearing was held before the Board in March 2013.  A transcript is of record.  In a September 2015 letter from the Board, the Veteran was advised that the Veterans Law Judge who conducted the hearing is no longer employed by the Board.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  Therefore, a new hearing was offered.  38 C.F.R. § 20.717 (2015).  In the September 2015 notice from the Veteran, the Veteran indicated he did not wish to appear at another Board hearing and he would like his case decided on the evidence of record by another Veterans Law Judge.

The Board previously remanded these claims in June 2013 for further development and examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



REMAND

Unfortunately, another remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claims.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A(c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2015).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2015).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

The June 2013 VA examination did not comment on the Veteran's presumed exposure to toxic herbicides and did not opine whether the Veteran's back disorder or shoulder disorder are etiologically related to exposure to chemicals such as jet fuel, combustion products and toxic herbicides, as instructed in the June 2013 Board remand.

Additionally, the June 2013 VA examiner indicated he was unable to provide any information concerning gout as the request is not appropriate for an orthopedic surgeon.  Specifically, he stated that the discussion of gout is beyond the area of expertise of any orthopedic surgeon as the understanding of the nature, onset, and etiology of gout is not part of an orthopedic surgeon's scope of practice.  As such, the June 2013 VA examination did not include an opinion as to direct service connection of the Veteran's gout.  

As the Veteran has a right as a matter of law to compliance with the Board's previous remand directive, another remand is necessary prior to adjudication of these claims.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded a supplemental examination of his back and shoulder disabilities as well as an appropriate examination relating to his gout.  The claims file must be provided to the examiners for review in conjunction with the examinations and the examiners must indicate whether the claims file was reviewed.  The appropriate examiner is asked to accomplish the following:  

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's gout had its onset in or is otherwise etiologically related to active service, to include his presumed exposure to chemicals such as jet fuel, combustion products and toxic herbicides.

	b.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back or shoulder disorder had its onset in or is otherwise etiologically related to active service, to include his exposure to chemicals such as jet fuel, combustion products and toxic herbicides.  

A complete rationale must be provided for all opinions presented.

3.  Following the completion of the above, the AOJ must review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.

4.  Thereafter, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (5).

